DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is recites the limitation "the fixed leg" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mears (U.S. Patent No. 5,901,416).
As for Claim 1, Mears discloses a cable tie comprising
an elongated flexible strap (1) having opposed first and second ends (LE and 12), the strap further having opposed major surfaces (I and O) with a plurality of strap teeth (10) provided along at least one of the major surfaces (see Fig. 1);
a tail (tail at 12) disposed at the first end of the strap;
a locking head (21) disposed at the second end of the strap, the locking head defining a passage (passage through 21) therethrough wherein there is located a resiliently movable pawl (22) being configured to engage with the strap teeth when the strap is inserted through the passage (see Fig. 1), the locking head being configured to be selectively disposed between an open position (see Fig. 3) and a closed position (see Fig. 1), wherein the locking head comprises
a first leg joined to the strap (base of 21 and sidewalls 34),
a second leg (23 and 28) being pivotally movably joined to the first leg at a hinge (24), the second leg comprising a closing wall (23) being configured to butt against the first leg to define the passage when the locking head is disposed in its closed position (see Fig. 4), and wherein closing wall is spaced away from the first leg to provide a side opening (opening between 28 and 34 in Fig. 3) into the passage when the locking head is disposed in its open position (see Fig. 3), and
the second leg to the first leg the second leg further comprising a latching arm (28) extending from the closing wall and configured to at least partially wrap around an outside of the first leg (see Fig. 4), with a latching engagement formation provided along the length of the latching arm to releasably latch the second leg to the first leg (see Figs. 1-4), and

2. (Currently Amended) A cable tie as claimed in claim 1, wherein closing wall defines a substantially planar seat (26) against which the first leg abuts when the locking head is disposed in its closed position (see Figs. 1 and 4).
3. (Currently Amended) A cable tie as claimed in claim 2, wherein the seat is orientated to be perpendicular or obtusely angled relative to a direction of rotation that the second leg will rotate around the hinge towards the locking head’s open position (see Figs. 1 and 4)..
4. (Currently Amended) A cable tie as claimed in claim 2, wherein the seat is enlarged and so that a part of the closing wall extends partially into the passage when locking head is disposed in its closed position (see Figs. 1 and 4).
5. (Currently Amended) A cable tie as claimed in claim 1, wherein a part of the first leg is configured to be confined between the closing wall and the latching engagement formation (see Figs. 1 and 4 or 14).
7. (Currently Amended) A cable tie as claimed in claim 1, wherein the latching arm is configured to terminate flush with the first leg when the locking head is disposed in the closed position (see Figs. 1 and 4 or 14).
8. (Currently Amended) A cable tie as claimed in claim 1, wherein the locking head comprises a notch (29 or 88) in the fixed leg, which notch is configured to extend around and partially beneath a terminal end of the latching arm, thereby in use being arranged to permit a person to lift the latching arm away from the first leg (see Figs. 1 and 4 or 14).
9. (Currently Amended) A cable tie as claimed in 1, wherein the latching engagement formation comprises a catch (29 or 88) provided on the first leg and a latch (27 or 87) provided on the latching arm, the catch and latch engaging along a latching engagement interface that extends along a plane that is orientated 
10. (Original) A cable tie as claimed in claim 9, wherein the catch comprises a slot extending transversely across an outer side of the first leg and the latch comprises a lug projecting inwardly from the latching arm, wherein the lug is configured to be received within the slot (see Figs. 1 and 14)..
11. (Currently Amended) A cable tie as claimed in claim 9, wherein the latching engagement interface extends along a plane that is orientated to be perpendicular or acutely angled relative to a direction of rotation that the second leg will rotate around the hinge towards the open position (see Figs. 1 and 14).
12. (Currently Amended) A cable tie as claimed in claim 1, wherein the locking head comprises a second engagement formation being configured to limit any lateral sliding movement of the latching arm in a direction transverse to the hinge when locking head is disposed in its closed position (see Figs. 1 and 14).
13. (Currently Amended) A cable tie as claimed in claim 12, wherein the second engagement formation comprises a recess (recess at 88) in the first leg and a peg (peg at 87) extending from the latching arm for being received in the recess (see Figs. 1 and 14).
14. (Currently Amended) A cable tie as claimed in claim 13, wherein the strap comprises opposed elongated rails (rails on edges of 10)  bordering the strap teeth wherein at least one of the rails is chamfered inwardly towards the strap teeth (see Figs. 1-2).
15. (Original) A cable tie as claimed in claim 14, wherein the pawl has a congruent chamfer to of the chamfered rails (see Figs. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677